Citation Nr: 0840536	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  04-44 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for a lumbar strain (low back disorder).  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for neurological manifestations of the left low 
extremity.  

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for cervical disc disease (cervical spine 
disorder).  

4.  Entitlement to an initial compensable disability 
evaluation for a left epididymal cyst.  

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for migraine headaches.  

7.  Entitlement to service connection for a bilateral 
shoulder disorder.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1979 to April 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2003, February 2004, and June 
2005 rating decisions of the Department of Veterans Affairs 
Regional Office (RO) in St. Petersburg, Florida.  

The issues of service connection for a bilateral shoulder 
disorder and bilateral hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Service connection is already in effect for migraine 
headaches.  

2.  The veteran's low back disorder is manifested by flexion 
to 65 degrees (limited by pain), left lateral flexion to 20 
degrees, right lateral flexion to 25 degrees, left rotation 
to 45 degrees and right rotation to 30 degrees; it is not 
manifested by ankylosis, incapacitating episodes requiring 
physician prescribed bed rest, or positive Goldthwaite's 
sign.  

3.  The neurological manifestations of the veteran's left 
lower extremity are moderate in degree, manifested by pain, 
mild weakness of the left toe, and numbness; they are not 
manifested by moderate to severe symptoms or complete 
paralysis.  

4.  The veteran's cervical spine disorder is manifested by 
degenerative disc disease, flexion to 45 degrees, posterior 
flexion to 30 degrees, right flexion to 25 degrees, left 
flexion to 20 degrees, right cervical rotation to 80 degrees 
and left cervical rotation to 60 degrees; it is not 
manifested by ankylosis, incapacitating episodes requiring 
physician prescribed bed rest, or separately ratable 
neurological manifestations.  

5.  The veteran's left epididymal cyst is manifested by 
occasional pain; it is not manifested by renal or voiding 
dysfunction.  


CONCLUSIONS OF LAW

1.  There being no justiciable case or controversy, the 
veteran's claim of service connection for migraine headaches 
is dismissed.  38 U.S.C.A. § 7105 (West 2002).

2.  The criteria for a disability evaluation in excess of 20 
percent for a low back disability have not been met.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.310, 3.159, 4.71a, Diagnostic Codes 
5237 (2008), 5295 (2003).  

3.  The criteria for a disability evaluation of 20 percent 
for neurological manifestations of the left lower extremity, 
as of May 3, 2005, have been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.310, 3.159, 4.71a, Diagnostic Code 8520 (2008).  

4.  The criteria for an initial disability evaluation in 
excess of 10 percent for a cervical spine disability have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.310, 3.159, 4.71a, 
Diagnostic Codes 5242, 5243, 6522 (2008), 5293 (2002).  

5.  The criteria for an initial compensable disability 
evaluation for a left epididymal cyst have not been met.  38 
U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.310, 3.159, 4.115, Diagnostic Code 7529 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The veteran's claims for increased disability ratings arise 
from his disagreement with the initial evaluations following 
the grants of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 
134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is required for these claims.  

With respect to the veteran's claims of service connection, 
the duty to notify was not satisfied prior to the initial 
March 2003 unfavorable decision on the claims by the RO.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, as previously noted, such notice errors may instead 
be cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  

In this case, the duty to notify was satisfied subsequent to 
the initial RO decision by way of letters sent to the veteran 
in March 2004 and December 2004 that fully addressed all 
notice elements.  The letters informed him of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The claims were 
subsequently readjudicated in January 2005 and June 2005 
SSOCs.  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board recognizes that the veteran has not received 
additional VA examination for the disorders on appeal since 
May 2005.  However, the veteran has not submitted any 
evidence, or any correspondence, suggesting that his 
disabilities have increased in severity since the May 2005 VA 
examination.  New VA examination is necessary if there is a 
need to verify the current severity of a disability.  38 
C.F.R. § 3.327(a).  When the evidence indicates that a 
condition may have become more severe, a contemporaneous 
examination is required.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994).  In this case, there is no reason to verify 
the current severity of the veteran's disabilities, as there 
is no evidence of record suggesting that the severity has 
changed in anyway.  

In any event, VA's Office of General Counsel (OGC) has 
determined that the Board is not required to remand an 
appealed disability benefits claim solely because of the 
passage of time since an otherwise adequate examination 
report was prepared.  VAOPGCPREC 11-95 (Apr. 7, 1995).  Such 
examination is adequate for purposes of the Board's 
determination unless the veteran asserts that the disability 
in question has undergone an increase in severity since the 
time of the examination.  Id.  

Therefore, the Board finds that all necessary development has 
been accomplished, and appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  VA obtained the veteran's service medical 
records.  Also, the veteran received a VA medical 
examinations in January 2003, January 2004 and May 2005, and 
VA has obtained these records.  VA has also obtained the 
records of the veteran's outpatient treatment with VA, and 
incorporated private treatment records submitted by the 
veteran into the record.  Significantly, neither the 
appellant nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


Initial Matter

According to the veteran's representative's argument of 
September 2008, the veteran is a trained and experienced 
medical professional, who is fully qualified to provide his 
own medical opinions as to etiology.  The veteran originally 
made this assertion in his October 2003 notice of 
disagreement (NOD).  The veteran's DD-214 indicates that the 
veteran underwent a 10 week training course at the Basic 
Hospital Corps School in February 1980 and a 5 week training 
course at the Field Medical Service School in March 1980.  
This is all of the evidence pertaining to the veteran's 
medical training.  There is no evidence of record showing 
that the veteran is qualified to practice medicine, is 
qualified to offer medical opinions, or has obtained any 
degrees in the field of medicine.  Without such evidence, the 
Board must conclude that the veteran is not a competent 
medical witness qualified to offer testimony on complex 
medical matters such as the specific etiological onset of a 
medical disorder.  

Service Connection for Migraine Headaches

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In a January 1988 rating decision, the veteran was granted 
service connection for headaches, muscle-contraction type, as 
of August 18, 1987.  According to this rating decision, the 
veteran's first complaints of headaches were in March 1980.  
According to a medical report of 1987, which was cited by the 
RO in the January 1988 rating decision, these headaches were 
found to be probable migraine headaches.  The RO rated the 
veteran under Diagnostic Code 8199-8100.  Diagnostic Code 
8100 is the rating code for migraine headaches.  

In March 2003, the veteran filed an additional claim of 
service connection for migraine headaches.  For reasons 
unknown to the Board, this claim was denied in a March 2003 
rating decision.  According to the RO, the veteran's 
headaches were "muscular headaches," and the RO also stated 
that the veteran had no chronic residuals from his headaches 
that were subject to service connection.  However, the 
veteran was already service-connected for his "probable 
migraine headaches" in the January 1988 rating decision.  
The RO subsequently denied the veteran's claim of service 
connection for migraine headaches, despite the fact that the 
veteran was granted service connection based on his migraines 
in 1988.  

In the October 2004 rating decision, the RO changed the 
rating code under which the veteran's headaches were rated to 
Diagnostic Code 5399-5323.  Diagnostic Code 5323 is for 
rating muscle injuries of the side and back of the neck.  The 
Board recognizes that there have been suggested links between 
the veteran's headaches and his cervical spine disorder.  
However, regardless of the source of the headaches, the 
veteran is already service-connected for migraines, as his 
probable migraine headaches were used as a basis for the 1988 
grant of service connection.  

As such, the Board finds that the veteran is already service 
connected for migraines.  While the 1988 rating decision 
granted service connection for headaches of a muscle-
contraction type, the language of the decision clearly 
references the veteran's migraine headaches on numerous 
occasions.  As such, the RO relied on the evidence of 
migraines when deciding to grant service connection for 
headaches in 1988, with an effective date of August 18, 1987.  
As such, the veteran's claim of entitlement to service 
connection for migraines is moot as the benefit sought on 
appeal is already in effect.  See Baughman v. Derwinski, 1 
Vet. App. 563, 566 (1991).  

Increased Rating Claims

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

Spinal Claims 

During the pendency of this appeal the criteria for 
evaluating general diseases and injuries of the spine were 
amended, effective September 26, 2003.  The Board must, 
therefore, consider the veteran's claim under both the former 
and the revised rating criteria when determining whether an 
increased disability evaluation is warranted for the 
veteran's spinal disabilities.  OGC has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  SeeVAOPGCPREC 3-2000.  What is less 
clear is whether the "old" criteria can be applied 
prospectively.  However, the OGC appears to have indicated 
that VA is no longer obligated to apply superseded rating 
criteria prospectively for the period subsequent to the 
issuance of the revised rating criteria (although this 
opinion is not entirely clear on this matter).  VAOPGCPREC 7-
2003.  Regardless, and given the uncertain nature of the 
previously described opinion, VA will apply the "old" 
criteria prospectively to give the veteran all due 
consideration.  

Diagnostic Code 5295, in effect before September 26, 2003, is 
used to rate lumbosacral strains.  A 20 percent disability 
evaluation is warranted when there is evidence of muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position.  The highest 
rating allowable under this Diagnostic Code, 40 percent, is 
warranted when there is evidence of a listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate intervertebral disc 
syndrome, which had become effective in the previous year.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for 
evaluating intervertebral disc disease were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for intervertebral disc disease was changed 
from 5293 to 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2007).  

Specifically, the September 2002 intervertebral disc syndrome 
changes which were incorporated into the September 2003 
amendments stipulate that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  According to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes:

A 20 percent rating is warranted when there is evidence of 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; 

A 40 percent rating is warranted when there is evidence of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the last 12 months.  

Note 1: For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note 2:  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment will be 
evaluated on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (in 
effect from September 26, 2003).  

Also according to the amended law, Diagnostic Code 5235 
(vertebral fracture or dislocation), Diagnostic Code 5236 
(sacroiliac injury and weakness), Diagnostic Code 5237 
(lumbosacral or cervical strain), Diagnostic Code 5238 
(spinal stenosis), Diagnostic Code 5239 (spondylolisthesis or 
segmental instability), Diagnostic Code 5240 (ankylosis 
spondylotis), Diagnostic Code 5241 (spinal fusion), 
Diagnostic Code 5242 (degenerative arthritis of the spine 
(see also Diagnostic Code 5003)); Diagnostic Code 5243 
(intervertebral disc syndrome) are evaluated under the 
following general rating formula for diseases and injuries of 
the spine (unless intervertebral disc syndrome is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30 percent evaluation is assigned for forward flexion of 
the cervical spine to 15 degrees or less; or, favourable 
ankylosis of the entire cervical spine.  

A 40 percent rating requires evidence of unfavourable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine to 30 degrees or less; or, 
favourable ankylosis of the entire thoracolumbar spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V) For VA compensation purposes, 
normal forward flexion of the cervical spine is 0 to 45 
degrees, extension is 0 to 45 degrees, left and right lateral 
flexion is 0 to 45 degrees, and left and right lateral 
rotation is 0 to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion for the cervical spine is 340 degrees and for the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  

Note (5):  For VA compensation purposes, unfavourable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favourable 
ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavourable ankylosis of both segments, which will be 
rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect from 
September 26, 2003).  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  Where, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the codes a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, 5003 (2008).  The Board points 
out that for the purpose of rating disability from arthritis, 
vertebrae are considered groups of minor joints.  38 C.F.R. 
§ 4.45 (2008).


A. Lumbar Strain with Neurological Manifestations of the Left 
Lower Extremity

The veteran was originally granted service connection for a 
lumbar strain in a March 2003 rating decision.  A 
noncompensable disability rating was assigned under 
Diagnostic Code 5295, effective as of May 1, 2003.  The 
veteran filed a timely NOD, and in June 2005, the veteran's 
initial disability rating was increased to 20 percent.  The 
veteran was rated under Diagnostic Code 5237, since, as 
previously discussed, the code for rating spinal claims was 
amended in September 2003.  The veteran has continued his 
appeal to the Board.  However, upon reviewing the evidence of 
record, the Board concludes that the veteran is not entitled 
to an initial disability evaluation in excess of 20 percent 
for the orthopedic manifestations of his low back disorder.  

The veteran was also granted a separate disability rating 
under Diagnostic Code 8520 for neurological manifestations of 
his low back in a June 2005 rating decision.  The veteran 
contends that he is entitled to an initial disability 
evaluation in excess of 10 percent for these manifestations 
as well.  As will be discussed later in this section, while 
the Board does not find that the veteran is entitled to an 
increased initial disability evaluation for his neurologic 
manifestations, the Board does find that the veteran is 
entitled to an increased disability evaluation of 20 percent 
as of May 3, 2005.  

-	Orthopedic Manifestations

The Board will first evaluate the orthopedic manifestations 
of the veteran's low back disorder.  According to a September 
2002 in-service physical examination, the veteran had a 
normal spine at that time.  The veteran complained of chronic 
back pain in a January 2003 in-service physical.  However, 
upon VA examination in January 2003, the veteran was found to 
have full range of motion of the spine without pain or 
restriction.  

An August 2003 private medical evaluation prepared by a Dr. 
C.D. noted that the veteran had mild discomfort only on 
extension, and had flexion to 90 degrees without pain.  
However, X-ray evidence from this time revealed mild 
spondylolisthesis at the L5-S1 level.  A computed tomography 
(CT) scan of the lumbar spine was performed as well, which 
revealed Grade I anterolisthesis and spina bifida occulta at 
the L5-S1 level.  

In May 2005, the veteran was afforded his final VA 
examination of the lumbar spine.  Upon reviewing magnetic 
resonance imagery (MRI) of the veteran's spine from November 
2004, the examiner concluded that the veteran had soft tissue 
abnormality, spina bifida occulta at the L5-S1 level, mild 
bilateral arthrosis at the L4-L5 level, lateral disc 
protrusion contributing to right-side neural foramen 
narrowing at the L3-L4 level, which may also affect the L4 
nerve root.  

According to the VA examination, the veteran had forward 
flexion of the thoracolumbar spine to 65 degrees, extension 
to 20 degrees (rounded up from 18 degrees), left lateral 
flexion to 20 degrees (rounded up from 18 degrees), right 
lateral flexion to 25 degrees, left rotation to 45 degrees 
and right rotation to 30 degrees.  See 38 C.F.R. § 4.71a, 
Note (4) (noting that range of motion measurements are to be 
rounded to the nearest 5 degrees).  The veteran's combined 
thoracolumbar range of motion was 205 degrees.  The examiner 
noted that flexion was reduced to 40 degrees upon repetition 
due to pain.  The veteran denied any bowel or bladder 
dysfunction, but did report having to stay in bed for three 
days in January 2005 due to neurological manifestations 
radiating into his left leg.  

Based on the above evidence, the Board concludes that the 
veteran is not entitled to the next-higher disability 
evaluation of 40 percent for limitation of motion of the 
thoracolumbar spine, under the law as it has existed since 
September 26, 2003.  As previously noted, a 40 percent 
disability evaluation requires limitation of forward flexion 
of the thoracolumbar spine to 30 degrees or less, or, 
favorable ankylosis of the entire thoracolumbar spine.  
According to the May 2005 VA examination, the veteran is 
capable of forward flexion to 65 degrees, with limitation to 
40 degrees upon repetition due to pain.  As such, the 
veteran's forward flexion exceeds 30 degrees.  

Also, the evidence establishes that the veteran does not have 
ankylosis of the thoracolumbar spine.  Favorable ankylosis is 
the fixation of a spinal segment in the neutral position (0 
degrees).  38 C.F.R. § 4.71a, Note 5.  According to all of 
the medical evidence of record, the veteran's spine is 
capable of moving past 0 degrees, indicating that the veteran 
does not have ankylosis.  As such, there is no basis for 
granting a higher initial disability evaluation due to loss 
of range of motion, under the law as it has existed since 
September 26, 2003.  

Since the veteran filed his claim in March 2003, prior to the 
change in the law, the Board must also consider whether the 
veteran would be entitled to a higher disability evaluation 
under Diagnostic Code 5295, as it existed prior to September 
26, 2003.  Under Diagnostic Code 5295, the next-higher 
disability evaluation of 40 percent requires severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

According to the May 2005 VA examination, the veteran is able 
to forward flex to 65 degrees, indicating that the veteran 
does not suffer from "marked limitation" of forward 
bending.  The examination also made no mention of a positive 
Goldthwaite's sign or of abnormal mobility on forced motion.  
This evidence suggests that the veteran's lumbosacral strain 
is best described as "moderate" rather than "severe."  As 
such, the next-higher disability evaluation of 40 percent is 
not warranted under the pre-September 26, 2003 code either.  

The March 2005 X-ray of the veteran's lumbar spine indicated 
that there were mild degenerative changes in his lumbar 
spine.  Because of this, the Board has also considered 
whether the veteran would be entitled to a higher disability 
rating under the rating criteria for intervertebral disc 
syndrome.  Under the rating criteria, effective as of 
September 2002, the next-higher disability rating of 40 
percent is warranted for intervertebral disc syndrome if 
there is evidence of incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
last 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2008), 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
While the numbering of the Diagnostic Code has changed, there 
was no substantive change in the language of the rating 
criteria.  An incapacitating episode is a period of acute 
signs and symptoms requiring bed rest prescribed by a 
physician.  Id at Note (1).  

According to the veteran's May 2005 VA examination, aside 
from resting in bed for 3 days in January 2005 because of 
shooting pain in the veteran's left leg, there is no mention 
of any physician prescribed bed rest totaling at least 4 
weeks.  As such, the next-higher disability rating of 40 
percent disability rating is not warranted for intervertebral 
disc syndrome either.  

Since the veteran's claim is for a joint rated on limitation 
of motion, the Board has also considered whether a higher 
rating is warranted because of functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, even considering the evidence of back pain 
and increased fatigue upon repetitive motion of the back, the 
Board finds the veteran's low back disorder is best 
represented by the currently assigned 20 percent disability 
rating.  According to the VA examinations, while the 
veteran's range of motion is limited due to pain, he is still 
capable of flexing to 40 degrees with pain.  The next-higher 
disability evaluation of 40 percent requires forward flexion 
to 30 degrees or less under Diagnostic Code 5237.  As such, 
the Board finds that the veteran's lost range of motion due 
to pain and weakness has been adequately represented by the 
veteran's 20 percent disability evaluation.  See id.; see 
also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

As a final note, the Board has considered whether increased 
staged ratings are warranted in this case for the orthopedic 
manifestations of the veteran's low back pain.  See Fenderson 
v. West, 2 Vet. App. 119 (1999).  As discussed in detail 
above, however, the Board concludes that the service-
connected low back strain has not, at any time since May 1, 
2003, met any applicable criteria for an initial disability 
rating in excess of 20 percent.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to an initial disability evaluation in excess of 20 percent 
for a lumbar strain must be denied.



Neurological Manifestations

According to Note 1 of the General Rating Formula for 
Diseases and Injuries of the Spine, any neurological 
abnormalities are to be rated separately under the 
appropriate diagnostic code.  In this case, the veteran was 
granted a separate disability rating in June 2005 for the 
neurological manifestations of the left lower extremity, as 
residuals of his low back disability.  A disability 
evaluation of 10 percent was assigned under Diagnostic Code 
8520, the code pertaining to paralysis of the sciatic nerve, 
and an effective date of May 1, 2003 was assigned.  The 
veteran also seeks a higher disability evaluation for these 
neurological manifestations.  The Board finds that the 
evidence supports the next-higher disability rating of 20 
percent, as of May 3, 2005.  

Diagnostic Code 8520 provides ratings for paralysis of the 
sciatic nerve.  The Code provides that mild incomplete 
paralysis is rated 10 percent disabling; moderate incomplete 
paralysis is rated 20 percent disabling; moderately severe 
incomplete paralysis is rated 40 percent disabling; and 
severe incomplete paralysis with marked muscular atrophy is 
rated 60 percent disabling.  Complete paralysis of the 
sciatic nerve, where the foot dangles and drops, there is no 
active movement possible of the muscles below the knee, and 
flexion of the knee is weakened (or very rarely lost) is 
rated 80 percent disabling.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.  

In an August 2003 private medical report prepared by Dr. 
S.L., the veteran was noted to have full strength and normal 
reflexes of the lower extremities.  However, in a June 2002 
private medical report, the veteran reported having pain 
traveling to his leg.  January 2005 VA outpatient treatment 
records indicate that the veteran eventually sought treatment 
for pain in his leg.  According to the report, the veteran 
had sciatica on the left, with pain and numbness of the 
peroneal nerve.  

Radiculopathy symptoms were confirmed upon VA examination in 
May 2005.  The veteran reported pain, with occasional 
weakness or instability in his left leg.  The veteran 
described experiencing a flare of shooting pain down his left 
leg approximately once every three months.  The veteran also 
described mild weakness of the left toe, noting that he 
occasionally trips when catching his left toes on a curb.  
The veteran reported that he was still working full time, but 
he did report missing two to three days of work every two 
months.  The veteran's low back symptoms were now being 
treated with a TENS unit as well.  

Upon examination, the veteran was found to have positive 
straight leg raise on the left side, with pain shooting into 
the left thigh and down into the left calf.  The examiner 
noted positive straight leg on the right side as well, but 
described the veteran's sensation as a "pulling" rather 
than a radiculopathy type of pain.  The veteran was also 
found to have numbness of the plantar surface of the foot, 
which was found to be greater on the left side than the 
right.  There was also medial numbness in the medial aspect 
of the left calf.  The examiner concluded that the veteran 
had mild weakness with dorsiflexion of the left great toe.  
Plantar flexion was normal, as was vibration, position sense 
testing, and patella reflex.  Achilles reflex, however, was 
unobtainable on the left side, and the toes were described as 
"downgoing."  Finally, while the veteran was noted to be 
able to heel and toe stand and perform a tandem walk, his 
gait was described as antalgic.  

Based on the above evidence, the Board finds that the veteran 
is entitled to the next-higher 20 percent disability 
evaluation as of May 3, 2005 - the date of his VA 
examination.  As previously mentioned, when the involvement 
is wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  In this case, the veteran's 
symptoms have been described as wholly sensory prior to the 
May 2005 VA examination.  According to the private medical 
evidence of June 2002, the veteran reported experiencing pain 
in his leg.  Then, during the veteran's January 2003 in-
service physical, the veteran indicated experiencing numbness 
and tingling, but no foot trouble or impaired use of his 
legs.  In August 2003, the veteran was noted to still have 
full strength and reflexes of the lower extremities.  
Finally, according to January 2005 VA outpatient treatment 
records, the veteran's symptomatology was pain and numbness.  
It was not until the May 2005 VA examination that the veteran 
was noted to have weakness and downward pointing left toes.  
As such, the veteran's radiculopathy of the left lower 
extremity is best characterized as moderate, or 20 percent 
disabling, as of May 3, 2005.  

However, the Board does not find that the veteran is entitled 
to the higher disability rating of 40 percent as of May 2005.  
A 40 percent disability rating is for moderately severe 
incomplete paralysis of the sciatic nerve.  In this case, the 
veteran has continued to work full-time, only occasionally 
missing work due to his pain.  The May 2005 VA examiner also 
described the veteran's weakness as "mild," and noted that 
the veteran's radiculopathy was manifested predominately by 
pain.  As such, while there are symptoms that are no longer 
only sensory in nature, the veteran's symptoms are still 
predominately sensory in nature.  As such, the Board 
concludes that the next higher rating of 40 percent for 
moderately severe incomplete paralysis is not warranted.  

The Board finds that the veteran is entitled to a 20 percent 
disability rating for radiculopathy of the left lower 
extremity as of May 3, 2005.  However, the Board finds that 
the preponderance of the evidence is against the claim for an 
increased initial disability rating.  As such, the provisions 
of 38 U.S.C. § 5107(b) regarding reasonable doubt are not 
applicable, and the veteran's claim for an increased initial 
disability rating for radiculopathy of the left lower 
extremity must be denied.

B. Degenerative Disc Disease of the Cervical Spine 

The veteran was originally granted service connection for 
cervical disc disease in the March 2003 rating decision.  A 
noncompensable disability evaluation was assigned under 
Diagnostic Code 5293, as it existed prior to September 26, 
2003, effective May 1, 2003.  In a June 2005 rating decision, 
the veteran was assigned an increased initial disability 
evaluation of 10 percent for cervical disc disease under 
Diagnostic Code 5242.  The veteran has continued his appeal 
for a higher initial disability evaluation to the Board.  
However, upon review of the evidence of record, the Board 
finds that the veteran is not entitled to a higher initial 
disability rating for cervical disc disease.  

The veteran complained of chronic back pain in a January 2003 
in-service physical.  However, upon VA examination in January 
2003, the veteran was found to have full range of motion of 
the spine without pain or restriction.  An August 2003 
private medical report from a Dr. S.L indicates that the 
veteran had full range of motion of his cervical spine with 
minimal discomfort.  Private medical evidence reveals that X-
rays taken of the cervical spine in March 2005 revealed that 
the veteran had normal alignment and curvature of the 
cervical spine, moderate degenerative changes, and no 
evidence of subluxation.  

In May 2005, the veteran underwent VA examination of the 
cervical spine.  The veteran reported neck pressure and 
discomfort in the C5-C6 region.  He also complained of some 
numbness in the last two fingers of both hands.  However, the 
examiner noted that the veteran had no cervical radicular 
type pain.  The examiner also noted that range of motion of 
the cervical spine was well maintained.  Anterior flexion was 
to 45 degrees, posterior flexion was to 30 degrees, flexion 
to the right was to 25 degrees, flexion to the left was to 20 
degrees, cervical rotation to the right was to 80 degrees, 
and cervical rotation to the left was to 60 degrees.  It was 
noted that a magnetic resonance imaging (MRI) study revealed 
moderate bilateral osteophyte formation at the C3-C4 level, 
mild hypertrophic changes at the C4-C5 level, and mild 
posterior broad based disc bulging at the C3-C4 level.  The 
veteran was diagnosed with cervical spine arthritis with 
limitation in function in extension and lateral flexion.  

Based on the above evidence, the Board does not find that the 
veteran is entitled to a disability evaluation in excess of 
10 percent for cervical disc disease based on loss of range 
of motion, as the law has existed since September 26, 2003.  
The veteran is currently rated under Diagnostic Code 5242, 
which deals with degenerative arthritis of the spine and 
refers the rater to Diagnostic Code 5003.  

The report of a VA examination accomplished in May 2005 
indicates that the veteran could forward flex his neck to 45 
degrees.  As noted above, however, a compensable disability 
rating of 10 percent is warranted for loss of range of motion 
if forward flexion of the cervical spine is greater than 30 
degrees but not greater than 40 degrees.  The next-higher 
disability evaluation of 20 percent is warranted if forward 
flexion of the cervical spine is greater than 15 degrees but 
not greater than 30 degrees.  Therefore, a disability rating 
in excess of 10 percent is not warranted under the criteria 
for loss of range of motion of the cervical spine, as it has 
existed since September 26, 2003.  

As noted, under Diagnostic Code 5003, a 10 percent is for 
application for each group of minor joints (to include 
vertebrae) affected by limitation of motion.  Here, some 
limitation of motion is arguably shown, and there is X-ray 
evidence of cervical spine arthritis.  As such a 10 percent 
evaluation is supported under Diagnostic Code 5003.  

The Board, however, will also consider whether rating the 
veteran under Diagnostic Code 5243 for degenerative disc 
disease would allow for a disability rating in excess of 10 
percent.  The next-higher disability rating of 20 percent is 
available under Diagnostic Code 5243 if there are 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.   38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2008), 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).  As previously noted, 
while the numbering of the Diagnostic Code has changed, there 
has been no substantive change in the language of the rating 
criteria.  An incapacitating episode is a period of acute 
signs and symptoms requiring bed rest prescribed by a 
physician.  Id at Note (1).  There is no medical evidence 
that the veteran has been prescribed bed rest.  

The veteran indicated in his May 2005 VA examination that he 
sometimes self-prescribes bed rest for several days.  Aside 
from this, there is no evidence of incapacitating episodes or 
physician prescribed bed rest totaling 2 weeks or more.  As 
such, a higher disability rating is not warranted for 
intervertebral disc syndrome either.  

The Board has also considered whether the veteran is entitled 
to a separate disability evaluation for neurological 
manifestations stemming from his cervical disc disease.  See 
38 C.F.R. § 4.71a, Note 1.  However, the evidence does not 
indicate that the veteran has neurological manifestations 
that would warrant an additional separate disability 
evaluation.  According to the May 2005 VA examination, the 
veteran did not have upper extremity radiculopathy pain.  The 
veteran did report occasional numbness in some of his 
fingers, but the examiner did not diagnose this as related to 
the veteran's cervical spine.  

Since the veteran's claim is for a joint rated on limitation 
of motion, the Board has also considered whether a higher 
rating is warranted because of functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, even considering the evidence of back pain, 
the Board finds the veteran's low back disorder is best 
represented by the currently assigned 10 percent disability 
rating.  According to the May 2005 VA examination, forward 
flexion of the veteran's cervical spine was well maintained 
to 45 degrees.  The next-higher disability evaluation of 20 
percent requires forward flexion to no more than 30 degrees.  
As such, the Board finds that the veteran's lost range of 
motion due to pain and weakness has been adequately 
represented by the veteran's 10 percent disability 
evaluation.  See DeLuca, supra, see also 38 C.F.R. §§ 4.40, 
4.45, 4.59.

As a final note, the Board has considered whether increased 
staged ratings are warranted in this case for the veteran's 
cervical spine disorder.  See Fenderson v. West, 2 Vet. App. 
119 (1999).  As discussed in detail above, however, the Board 
concludes that the service-connected cervical spine disorder 
has not, at any time since May 1, 2003, met any applicable 
criteria for an initial disability rating in excess of 10 
percent.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to an initial disability rating in excess of 10 percent for 
his service-connected cervical spine disorder must be denied.




Bilateral Epididymal Cysts

In a May 2003 rating decision, the RO granted service 
connection for an epididymal cyst of the left testicle.  A 
noncompensable disability evaluation was assigned according 
to Diagnostic Code 7525, and an effective date of May 1, 2003 
was established.  The veteran filed a notice of disagreement 
(NOD) in October 2003, indicating that he was entitled to a 
higher disability evaluation due to urinary voiding 
frequency, and the fact that he had an epididymal cyst on his 
right testicle as well.  Subsequently, in an October 2004 
rating decision, the RO changed the veteran's rating to 
represent bilateral epididymal cysts.  However, the 
noncompensable disability evaluation was continued.  

The veteran is rated for bilateral epididymal cysts under 
Diagnostic Code 7529, which is for rating benign neoplasms of 
the genitourinary system.  According to the Code, a neoplasm, 
such as an epididymis, is to be rated as voiding or renal 
dysfunction, whichever is dominant.  

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The following section 
provides descriptions of various levels of disability in each 
of these symptom areas.  Where diagnostic codes refer the 
decision maker to these specific areas of dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes.  Because the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a. 

Renal dysfunction: 

Albumin and casts with history of acute nephritis; or, 
hypertension  
non-compensable under Diagnostic Code 7101..................................0 
percent 

Albumin constant or recurring with hyaline and granular casts 
or red blood cells, or, transient or slight edema or 
hypertension that is at least 10 percent disabling under 
Diagnostic Code 7101..............................................................30 percent 

38 C.F.R. § 4.115a. 

Voiding dysfunction: 

The particular voiding condition is to be rated as urine 
leakage, urinary frequency, or obstructed voiding. 

Urine leakage (continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence): 

Requiring the wearing of absorbent materials which must be 
changed less than 2 times per day........................................................................20 
percent  

Urinary frequency: 

Daytime voiding interval between two and three hours, or; 
awakening to void two times per 
night.......................................................................10 percent  

Obstructed voiding: 

Obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per 
year....................................................................0 percent 

Marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of 1. Post void residuals greater than 150 cc, 2. 
Uroflowmetry; markedly diminished peak flow rate (less than 
10 cc/sec), 3. Recurrent urinary tract infections secondary 
to obstruction, 4. Stricture disease requiring periodic 
dilatation every 2 to 3 months............................10 percent 

38 C.F.R. § 4.115a.

According the veteran's discharge examination report of 
January 2003, he complained of left testicular pain since 
having a varicocele operation in 1991, and a diagnosis of a 
left epididymal cyst was later assigned.  According to the 
veteran, this disorder was treated with anti-inflammatories 
with fair results, and no further surgeries have been 
necessary.  

In May 2005, the veteran was afforded VA examination of the 
genitourinary system.  The examiner noted that the veteran 
had an epididymal cyst that was gradually getting larger.  
The veteran reportedly experienced intermittent episodes of 
sharp pain in the area of the cyst.  The examiner noted that 
the veteran denied having any problems with urinary 
hesitancy, frequency, urgency or nocturia.  There was no 
mention of renal dysfunction upon examination.  The veteran 
has not submitted any additional evidence pertaining to his 
epididymal cysts since this examination.  

However, the veteran was afforded VA examination for 
nephrolithiasis in July 2006 - a disorder for which the 
veteran is separately service-connected.  According to this 
examination, the veteran suffered from no renal dysfunction, 
obstructed voiding, urinary leakage, or urinary symptoms of 
any kind.  Therefore, while this evidence is not specifically 
related to the veteran's epididymal cysts, it specifically 
addresses the necessary rating criteria and is relevant for 
rating purposes.  

Based on the above, the Board finds that the veteran is not 
entitled to an initial compensable disability rating for 
bilateral epididymal cysts.  According to 38 C.F.R. § 4.115a, 
the next-higher disability evaluation of 10 percent is 
available when the time interval between voiding is between 2 
and 3 hours during the day, or, when the veteran has to awake 
two times per night to void.  A 10 percent disability rating 
is also available if there is marked obstructive 
symptomatology, such as hesitancy or weak stream.  According 
to all of the evidence of record, the veteran does not have 
problems with frequency or nocturia.  

The Board recognizes that the veteran has submitted a private 
medical report dated December 20, 2005 that indicated that 
the veteran was having increased troubles with urination.  
This report was prepared by a Dr. B.M.  However, according to 
a January 2006 report, these problems were related to a small 
stone in the veteran's left ureter.  A February 2006 
operation note indicates that once the stone was removed, the 
veteran's symptoms ceased as well.  Therefore, there is no 
evidence of urinary dysfunction related to the veteran's 
epididymal cysts.  

A higher disability rating of 30 percent is also available 
with renal dysfunction, if there is albumin constant or 
recurring with hyaline and granular casts or red blood cells, 
or, transient or slight edema or hypertension at least 10 
percent disabling under Diagnostic Code 7101.  There is 
simply no evidence of record suggesting the existence of 
albumin with hyaline, granular casts or red blood cells.  
Likewise, according to the veteran's May 2005 VA examination, 
the veteran had a systolic blood pressure of 106 and a 
diastolic blood pressure of 71.  According to Diagnostic Code 
7101, systolic blood pressure must be 160 or more, or, 
diastolic blood pressure must be 100 or more, to warrant a 10 
percent disability evaluation.  As such, the veteran does not 
qualify for a 10 percent disability rating under Diagnostic 
Code 7101 or a disability rating of 30 percent for renal 
dysfunction.  There is simply no evidence suggesting that the 
veteran suffers from renal dysfunction as a result of his 
epididymal cysts.  

The evidence in this case fails to show marked interference 
with employment beyond that contemplated in the assigned 
rating, and the veteran has not been hospitalized for this 
disability during the period on appeal.  Therefore, in the 
absence of evidence of an exceptional disability picture, 
referral for consideration of an extraschedular evaluation is 
not warranted.  See 38 C.F.R. § 3.321 (2008).  

As a final note, the Board has considered whether increased 
staged ratings are warranted in this case for the veteran's 
left epididymal cyst.  See Fenderson, 2 Vet. App. 119 (1999).  
As discussed in detail above, however, the Board concludes 
that the service-connected epididymal cyst has not, at any 
time since May 1, 2003, met any applicable criteria for an 
initial compensable disability rating.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to an initial compensable disability rating for bilateral 
epididymal cysts must be denied.


ORDER

The claim of entitlement to service connection for migraine 
headaches is dismissed, as service connection is already in 
effect for this.   

Entitlement to an initial disability evaluation in excess of 
20 percent for a lumbar strain (low back disorder) is denied.  

Entitlement to a disability evaluation of 20 percent for 
neurological manifestations of the left lower extremity is 
granted, as of May 3, 2005.  

Entitlement to an initial disability evaluation in excess of 
10 percent for cervical disc disease is denied.  

Entitlement to an initial compensable disability evaluation 
for bilateral epididymal cysts is denied.  


REMAND

Bilateral Hearing Loss

The veteran contends that he is entitled to service 
connection for bilateral hearing loss.  However, upon review 
of the evidence of record, the Board concludes that there is 
currently insufficient evidence of record for appellate 
review to proceed.  

The evidence establishes that the veteran did not have a 
hearing loss disability upon his enlistment into the 
military.  However, according to the veteran's September 2002 
retirement examination, the auditory threshold at 4000 Hertz 
(Hz) for the veteran's left ear was 45 decibels (dB).  This 
is in excess of 40 dB, and is representative of a hearing 
loss disability for VA rating purposes.  38 C.F.R. § 3.385.  
All thresholds for the veteran's right ear were below 40 dB, 
and there were only two thresholds above 26 dB.  As such, the 
evidence did not establish that the veteran suffered from a 
hearing loss disability of the right ear at this time.  

Hearing loss of the left ear is also supported by the 
veteran's service medical records.  According to a December 
1990 in-service examination, the auditory threshold was 50 dB 
at 4000 Hz in the left ear, and in a July 2000 examination, 
the auditory threshold was at 40 Hz at 4000 dB in the left 
ear.  

The veteran was afforded VA audiological examination in 
January 2004, which was less than one year since the 
veteran's separation from service.  According to this 
evaluation, the veteran did not suffer from a hearing loss 
disability of the left ear.  However, testing revealed speech 
recognition ability of 92 percent in the right ear, which is 
indicative of a hearing loss disability of the right ear.  38 
C.F.R. § 3.385.  

Also, the veteran submitted an audiological report prepared 
by a Dr. N.C., dated September 2003.  According to this 
report, pure tone threshold averages were 25 dB for the right 
ear and 25 dB for the left ear.  Speech audiometry revealed 
speech recognition ability of 56 percent in the right ear and 
of 68 percent in the left ear.  These results were 
interpreted to reveal a mild hearing loss disability of both 
ears.  

However, upon final VA examination in January 2004, the 
examiner concluded that the veteran had normal hearing for VA 
rating purposes in both the right and left ear.  Therefore, 
the medical evidence of record since the veteran's separation 
from the military has been contradictory.  

Additionally, VA has not provided an opinion as to the likely 
etiological onset of the veteran's hearing loss disability.  
The Board recognizes that the veteran submitted a letter from 
a private audiologist dated October 8, 2003, which opined 
that the veteran's moderate bilateral hearing loss was most 
likely the result of military noise exposure.  However, this 
letter does not indicate that the provider reviewed the 
veteran's medical history or claims file.  Rather, the 
provider notes that the veteran himself reported having 
hearing loss for many years.  Therefore, an opinion is 
necessary that includes a review of the veteran's claims file 
and medical history.  

Bilateral Shoulder Disorder

The veteran contends that he is entitled to service 
connection for a bilateral shoulder disorder.  However, while 
the evidence does establish that the veteran was treated for 
shoulder pain during his military service, it is currently 
insufficient to establish whether the veteran has a current 
shoulder disorder.  

According to the veteran's service medical records, X-ray 
imagery was taken of the veteran's left shoulder in September 
1995 in response to the veteran's report of left shoulder 
pain for 6 months.  The radiologist concluded that the 
veteran's shoulder bones, joints and soft tissues were normal 
at this time.  The veteran was again seen for shoulder pain 
in August 1996, where he was found to have crepitis and 
degenerative changes in his shoulders.  

The veteran next sought treatment for shoulder pain in April 
1997.  The veteran was noted as having right shoulder pain 
for the past two days.  No obvious deformities were found on 
examination.  The examiner concluded that the veteran either 
had an unresolved rotator cuff tear or degenerative joint 
disease.  The veteran was referred to physical therapy at 
this time.  A June 1997 physical therapy note indicates that 
the veteran had full range of motion at this time.  As of 
July 1997, the veteran is noted to have improved by 85 
percent, having a full range of motion and experiencing 
minimal pain.  In September 1997, the veteran was noted as 
having continued right shoulder pain, assessed as posterior 
capsule syndrome.  

Upon retirement in September 2002, the veteran indicated in 
his report of medical history that he suffered from a painful 
shoulder, elbow or wrist.  VA examined the veteran in January 
2003, and it was noted that while the veteran had a history 
of shoulder pain, the veteran was currently asymptomatic and 
taking no medication for this pain.  However, according to 
the veteran's October 2003 notice of disagreement (NOD), the 
veteran was still having shoulder pain, as the veteran noted 
that he self treats this condition.  There is no additional 
evidence relating to the veteran's shoulders.  

Based on the above, the Board finds that there is 
insufficient evidence relating to this claim for appellate 
review to proceed.  The evidence clearly establishes that the 
veteran experienced shoulder pain during his military 
service.  Also, while the medical evidence appears to 
indicate that this condition resolved itself prior to the 
veteran's separation from service, the veteran did contend in 
his October 2003 NOD that he still experiences shoulder pain.  
As a layperson, the veteran is capable of testifying about 
matters that do not require a medical expertise, such as 
pain.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997).  As 
such, the Board finds that a denial of the veteran's claim 
without first providing the veteran with VA examination of 
the shoulders would be premature.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The veteran should be afforded VA 
audiometric examination to obtain 
information as to the current nature and 
etiology of any current hearing loss.  All 
appropriate tests and studies (to include 
audiometric testing) should be 
accomplished, and all clinical findings 
should be reported in detail. 

The examiner should specifically indicate 
whether the veteran currently has hearing 
loss to an extent recognized as a 
disability for VA purposes, and based on 
the examination and review of the record, 
should offer an opinion as to whether it 
is at least as likely as not that any such 
hearing loss disability either had its 
onset in service.  

If the veteran is not found to have a 
hearing loss disability for VA rating 
purposes, the examiner should provide an 
explanation regarding the conflicting 
audiometric evidence of record.  

2.  The veteran should be afforded VA 
examination of the shoulders.  The claims 
file must be made available to the 
examiner, and the report of examination 
should reflect review of pertinent 
documents.  The examiner should provide an 
opinion as to whether the veteran has a 
current bilateral shoulder disability, and 
if so, whether it is at least as likely as 
not etiologically related to the veteran's 
military service.  

3. After completion of the above, the AMC 
should review the expanded record and 
readjudicate the veteran's claim.  If the 
claim remains denied, the AMC should issue 
a supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


